  

voting agreement

 

THIS VOTING AGREEMENT (this “Agreement”) dated as February __, 2018, is made
among Shai Lustgarten, David Marin, Kathy Marin, and Quest Solution, Inc., a
Delaware corporation (the “Company”).

 

Recitals:

 

A. David Marin and Kathy Marin are the beneficial owners of certain shares of
the common stock of the Company and shares of Preferred Stock as set forth on
Schedule A (the “Shares”), and are the beneficial or record owners or are
otherwise able to direct the voting of the Shares. For purposes of this
Agreement, the Shares will include all securities issued or exchanged in respect
to the Shares.

 

B. The Parties wish to agree to enter into this Agreement to restrict the voting
of the Shares as set forth in this Agreement.

 

Agreement:

 

1. Term. The term (“Term”) of this Agreement shall commence on the date set
forth above and shall terminate upon the earlier to occur of: (a) written
consent of all parties to this Agreement, or (b) the departure of Shai
Lustgarten as the CEO of Quest Solution, Inc. Upon the sale of Shares, the
respective interest in this agreement will expire.

 

2. Representations and Warranties. David and Kathy Marin each represent and
warrant to the other Parties that, as of the date of this Agreement: (a) Either
David and Kathy Marin are the beneficial and record owners of all the Shares,
have the sole right to vote the Shares free of any lien, and has not entered
into any voting agreement or other similar agreement with or granted by any
person or any proxy (whether revocable or irrevocable) in respect of the Shares
(other than pursuant to this Agreement); (b) this Agreement is a valid and
binding agreement enforceable against David and Kathy Marin in accordance with
its terms; (c) David and Kathy Marin have the full and unrestricted legal power,
authority, and right to enter into, execute, deliver, and perform this Agreement
without the consent or approval of any other person; (d) the execution,
delivery, and performance by David and Kathy Marin of this Agreement does not
(i) violate or breach any provision of any law or order applicable to David and
Kathy Marin or (ii) violate, breach, or cause a default under, or result in the
creation of a lien pursuant to, any agreement or instrument to which either
David and Kathy Marin is a party or to which it or any of its properties may be
subject.

 

3. Irrevocable Proxy. David and Kathy Marin hereby constitute and appoint Shai
Lustgarten with full power of substitution, to vote, in his sole discretion, all
of the Shares of Quest Solution, Inc. which David and Kathy Marin beneficially
own (including any shares of Common Stock issuable upon conversion of any
securities beneficially held by David and Kathy Marin), at all meetings, annual
or special, of shareholders, or any adjournment or adjournments of the same, and
in all unanimous or non-unanimous written consents of shareholders, with respect
to all matters submitted to the shareholders of the Company for approval. This
proxy does not cover any matters involving the creation of a new or cancelation
of an existing class of stock, a reverse split (except in connection with an
uplisting of the Company’s common stock onto a National Securities Exchange),
dividend of stock or any change of control to the Company. The proxy granted
pursuant to the immediately preceding sentences is given in consideration of
this Agreement, the agreements and covenants of the Company and the parties in
connection with the transactions contemplated by this Agreement and, as such, is
coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to Section 1. David and Kathy Marin
shall be made aware in writing each time the voting proxy, whether written
consent or full shareholder vote, is utilized. David and Kathy Marin hereby
revoke any and all previous proxies with respect to the Shares and shall not
hereafter, unless and until this Agreement terminates or expires pursuant to
Section 1, purport to grant any other proxy or power of attorney with respect to
any of the Shares, deposit any of the Shares into a voting trust or enter into
any agreement (other than this Agreement), arrangement or understanding with any
person, directly or indirectly, to vote, grant any proxy or give instructions
with respect to the voting of any of the Shares, in each case, with respect to
any of the matters set forth in this Agreement.

 

 

 

 

4. Covenants. During the Term of this Agreement, Shai Lustgarten covenants and
agrees that he shall use best efforts to: (a) vote the Shares of Quest Solution
at every meeting of the shareholders of the Company, and where any vote,
consent, or other approval (including by written consent) of the shareholders is
sought; and (b) not enter into any voting agreement or grant a proxy or power of
attorney in respect of the Shares in any manner inconsistent with his
obligations under this Agreement or take any other action that is inconsistent
with his obligations under this Agreement, including any action that would harm
the underlying shareholder’s interest, prevent, or materially delay the
consummation of any transaction.

 

5. Miscellaneous Provisions.

 

5.1 Amendment. This Agreement may not be amended except by a written instrument
executed by each of the parties.

 

5.2 Assignment. No party shall assign or delegate its rights or obligations
under this Agreement or any part of such rights or obligations without the prior
written consent of the other parties, and any assignment made without written
consent shall be void and of no force or effect.

 

5.3 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall constitute one and the same instrument.

 

5.4 Entire Agreement. This Agreement constitutes the entire agreement among the
parties in respect of the voting agreement governing the Shares and supersedes
all prior agreements or understandings among regarding the same subject matter.

 

5.5 Further Assurances. Each party will, upon request of the Company, execute
and deliver any additional documents deemed by the Company to be reasonably
necessary or desirable to complete and effectuate the transactions contemplated
by this Agreement.

 

5.6 Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York.
Legal proceedings relating to this Agreement that are commenced against Company
may be commenced only in the state or federal courts in New York County, New
York. Any such legal proceedings that are commenced against the Company or
against any party to this Agreement may be commenced only in the state or
federal courts in New York County, New York. Each of the parties consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts)
in any such action or proceeding and waives any objection to venue in New York,
New York.

 

5.7 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of the parties and their respective legal successors-in-interest
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

 

 

 

 

5.8 Severability. If any provision of this Agreement, or the application of a
provision to any person or circumstance, shall be held invalid under the
applicable law of any jurisdiction, the remainder of this Agreement or the
application of a provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby. Also, if any provision of this
Agreement is invalid or unenforceable under any applicable law, then the
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such law. Any provision of
this Agreement that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first written above.

 

AGREED TO AND ACCEPTED BY:

 

  Quest Solution, Inc.           By:  Shai Lustgarten   Its:  CEO          
David Marin           Kathy Marin           Shai Lustgarten, Individually

 

 

 

 

Schedule A

 

The following represents the shares of Common Stock, Preferred Stock and any
other securities containing voting rights which are beneficially owned by David
and Kathy Martin and which are covered by this Voting Agreement: [Ben – Fill in
Schedule]

 

(i)  _________shares of Common Stock $0.001 per value (the “Common Shares”)

 

(ii) _________ shares of Series C Preferred Stock $0.001 per value (the
“Preferred Shares”)

 

This Voting Agreement also covers any Common Shares issuable upon exercise of
any security beneficially held by David Martin or Kathy Marin.

 

 

 

 

